COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
DAWN CURTIS,                                                    No. 08-14-00206-CV
                                                    §
                                Appellant,                        Appeal from the
                                                    §
                                                                 14th District Court
                                                    §
v.                                                             of Dallas County, Texas
                                                    §
AGF SPRING CREEK/COIT II, LTD.,                                (TC# DC-10-04499-A)
                                                    §
                                 Appellee.
                                                    §

                                   MEMORANDUM OPINION

        Pending before the Court is a motion filed by Appellant, Dawn Curtis, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs

of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d)(absent agreement of the

parties, the court will tax costs against the appellant).



                                                GUADALUPE RIVERA, Justice
August 27, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.